Exhibit 10.1

 

FINAL EXECUTION COPY

 

SEVERANCE AGREEMENT AND GENERAL RELEASE

 


THIS SEPARATION AND GENERAL RELEASE AGREEMENT (“AGREEMENT”) IS MADE BY AND
BETWEEN AFSANEH AZADEH (“AZADEH” OR “EMPLOYEE”) AND ALIGN TECHNOLOGY, INC.
(“ALIGN” OR THE “COMPANY”).


 


RECITALS


 


WHEREAS, AZADEH HAS BEEN FOR A TIME EMPLOYED BY ALIGN;


 


WHEREAS, THE COMPANY AND AZADEH HAVE ENTERED INTO AN AMENDED AND RESTATED
EMPLOYMENT AGREEMENT DATED MAY 5, 2008 (THE “EMPLOYMENT AGREEMENT”), WHICH
PROVIDED FOR AN INDIVIDUALLY NEGOTIATED SEVERANCE PACKAGE IN THE EVENT OF THE
TERMINATION OF HER EMPLOYMENT UNDER CERTAIN CIRCUMSTANCES;


 


WHEREAS, THE PARTIES AGREE THAT AZADEH SHALL CEASE TO BE AN EXECUTIVE OFFICER OF
THE COMPANY AND OTHERWISE CEASE PERFORMING SERVICES, EXCEPT AS EXPRESSLY
PROVIDED HEREIN, ON JULY 25, 2008 (THE “SEPARATION DATE”), AND HER EMPLOYMENT
WITH THE COMPANY SHALL BE TERMINATED ON JULY 31, 2008 (THE “TERMINATION DATE”);


 


WHEREAS, AZADEH AND ALIGN (TOGETHER “THE PARTIES”) WISH PERMANENTLY TO RESOLVE
ALL DISPUTES THAT EXIST NOW OR MAY EXIST BETWEEN THEM IN THE FUTURE ARISING OUT
OF AZADEH’S EMPLOYMENT WITH ALIGN AND THE TERMINATION THEREOF AND THAT SUCH
RESOLUTION SHALL CONSTITUTE A GENERAL RELEASE AS DESCRIBED BELOW;


 


NOW, THEREFORE, FOR AND IN CONSIDERATION OF THE PROMISES AND UNDERTAKINGS
DESCRIBED BELOW, THE PARTIES AGREE AS FOLLOWS:


 


1.             IN CONSIDERATION FOR THIS AGREEMENT, THE COMPANY SHALL PROVIDE
THE FOLLOWING TO AZADEH:


 


A.             IN ACCORDANCE WITH SECTION 6(B) OF THE EMPLOYMENT AGREEMENT,
FOLLOWING THE EXECUTION OF THIS AGREEMENT AND AFTER THE EXPIRATION OF THE
REVOCATION PERIOD REFERRED TO IN PARAGRAPH 7 BELOW, ALIGN SHALL PAY TO AZADEH
THE TOTAL AMOUNT OF FOUR HUNDRED NINETY FIVE THOUSAND NINE HUNDRED AND THIRTY
DOLLARS ($495,930) TO BE PAID IN A LUMP SUM, LESS APPLICABLE DEDUCTIONS AND
WITHHOLDINGS, WHICH REPRESENTS AN AMOUNT EQUAL TO:  (A) THE FISCAL YEAR 2008
TARGET BONUS PRORATED FOR THE NUMBER OF DAYS OF AZADEH IS EMPLOYED IN SAID YEAR;
(B) ONE YEAR’S BASE SALARY; AND (C) THE GREATER OF THE THEN-2008 TARGET BONUS OR
THE ACTUAL PRIOR YEAR’S BONUS.


 


B.             IN ACCORDANCE WITH SECTION 6(B) OF THE EMPLOYMENT AGREEMENT, AS
OF THE TERMINATION DATE, AZADEH SHALL IMMEDIATELY CONDITIONALLY VEST IN AN
ADDITIONAL NUMBER OF SHARES UNDER ALL OUTSTANDING OPTIONS AND RESTRICTED STOCK
UNITS AS IF AZADEH HAD PERFORMED TWELVE (12) ADDITIONAL MONTHS OF SERVICE
MEASURED FROM THE TERMINATION DATE, SUBJECT TO AZADEH’S EXECUTION OF THIS
AGREEMENT AND PROVIDED THAT SHE DOES NOT REVOKE THIS AGREEMENT AS ALLOWED IN
PARAGRAPH 7 BELOW AND THE EXERCISE RIGHTS WITH RESPECT TO SUCH CONDITIONALLY
VESTED SHARES SHALL BE SUSPENDED UNTIL SUCH EXECUTION AND EXPIRATION OF SUCH
REVOCATION PERIOD.


 


C.             BEGINNING AFTER THE EXECUTION OF THIS AGREEMENT BY AZADEH AND
AFTER THE EXPIRATION OF THE REVOCATION PERIOD REFERRED TO IN PARAGRAPH 7 BELOW,
IF AZADEH IS ELIGIBLE AND TIMELY ELECTS TO CONTINUE MEDICAL COVERAGE FOR HERSELF
AND HER ELIGIBLE DEPENDENTS UNDER COBRA, ALIGN WILL PAY,

 

--------------------------------------------------------------------------------


 


ON AZADEH’S BEHALF, THE PREMIUMS TO CONTINUE THIS GROUP HEALTH INSURANCE,
INCLUDING COVERAGE FOR AZADEH’S ELIGIBLE DEPENDENTS FOR A PERIOD OF TWELVE (12)
MONTHS; PROVIDED, HOWEVER, THAT ALIGN WILL PAY SUCH PREMIUMS ONLY FOR THE
COVERAGE FOR WHICH AZADEH AND HER ELIGIBLE DEPENDENTS WERE ENROLLED IMMEDIATELY
PRIOR TO THE TERMINATION DATE.


 


D.             ALIGN SHALL PAY THE PREMIUMS FOR SUCH COVERAGE UNTIL THE EARLIER
OF (A) TWELVE (12) MONTHS FOLLOWING THE EXPIRATION OF THE REVOCATION PERIOD;
(B) THE EFFECTIVE DATE OF AZADEH’S COVERAGE BY A HEALTH PLAN OF A SUBSEQUENT
EMPLOYER; OR (C) THE DATE AZADEH IS NO LONGER ELIGIBLE FOR COBRA COVERAGE.  FOR
THE BALANCE OF THE PERIOD THAT AZADEH IS ENTITLED TO COVERAGE UNDER COBRA, SHE
SHALL BE ENTITLED TO MAINTAIN COVERAGE FOR HERSELF AND HER ELIGIBLE DEPENDENTS
AT HER OWN EXPENSE AS PROVIDED BY COBRA.


 


2.             IN EXCHANGE FOR THE FOREGOING CONSIDERATION AND OTHER GOOD AND
VALUABLE CONSIDERATION SET FORTH HEREIN, AZADEH AGREES AS FOLLOWS:


 


A.             AZADEH WARRANTS AND AGREES THAT THE COMPANY, ITS PREDECESSORS,
SUCCESSORS AND ASSIGNS HAVE PAID AZADEH ANY AND ALL COMPENSATION DUE TO HER,
INCLUDING VACATION PAY, SALARY, OTHER WAGES OR EXPENSES, AND ALL COMPENSATION OF
ANY TYPE, EXCEPT AS IDENTIFIED IN PARAGRAPH 1 ABOVE, DUE OR DUE TO BECOME DUE
AND THAT, TO THE EXTENT THAT ANY OF THE FOREGOING REMAIN UNPAID, ANY SUCH
PAYMENTS ARE INCLUDED IN THE SUM SPECIFIED IN PARAGRAPH 1 ABOVE, WHICH IS MORE
THAN SUFFICIENT TO COVER SUCH AMOUNTS, IF ANY.  EXCLUDING THE AMOUNTS IN
PARAGRAPH 1, WHICH MAY COME DUE UPON SATISFACTION OF THE CONDITIONS HEREIN, THE
COMPANY DENIES AZADEH IS OWED ANY COMPENSATION OTHER THAN HER FINAL PAYCHECK AND
ACCRUED BUT UNUSED VACATION, WHICH SHALL BE PAID ON HER FINAL DAY OF EMPLOYMENT
WHETHER OR NOT SHE SIGNS THIS AGREEMENT.  AT SUCH TIME AS ALIGN PAYS THE AMOUNTS
IN PARAGRAPH 1 ABOVE, ALL OBLIGATIONS TO AZADEH SHALL CEASE AND SHE SHALL BE
ENTITLED TO NO FURTHER PAYMENTS OF ANY KIND FROM ALIGN, INCLUDING BUT NOT
LIMITED TO ANY SALARY, BONUSES OR INCENTIVE COMPENSATION PAYMENTS, OR PAYMENTS
OF ANY TYPE.  IN THIS REGARD, AZADEH UNDERSTANDS AND AGREES THAT SHE HAS NOT
EARNED ANY BONUSES OR OTHER AMOUNTS AND, EXCEPT FOR SUCH AMOUNTS REFERRED TO IN
PARAGRAPH 1 ABOVE AND SUBJECT TO THE CONDITIONS HEREIN, IS AND SHALL BE ENTITLED
TO NO OTHER BONUSES, PAYMENTS OR COMPENSATION OF ANY TYPE.


 


B.             AZADEH AGREES THAT THE FOREGOING SHALL CONSTITUTE AN ACCORD AND
SATISFACTION AND A FULL AND COMPLETE SETTLEMENT OF HER CLAIMS, SHALL CONSTITUTE
THE ENTIRE AMOUNT OF MONETARY CONSIDERATION PROVIDED TO HER UNDER THIS
AGREEMENT, AND THAT SHE WILL NOT SEEK ANY FURTHER COMPENSATION FOR ANY OTHER
CLAIMED DAMAGE, COSTS OR ATTORNEYS’ FEES IN CONNECTION WITH THE MATTERS
ENCOMPASSED IN THIS AGREEMENT.


 


C.             AZADEH ACKNOWLEDGES AND AGREES THAT THE COMPANY HAS MADE NO
REPRESENTATIONS TO HER REGARDING THE TAX CONSEQUENCES OF ANY AMOUNTS RECEIVED BY
HER PURSUANT TO THIS AGREEMENT.  AZADEH FURTHER AGREES TO PAY FEDERAL OR STATE
TAXES THAT ARE REQUIRED BY LAW TO BE PAID WITH RESPECT TO THIS AGREEMENT, AND
FURTHER AGREES TO INDEMNIFY THE COMPANY FOR ANY FINES, PENALTIES, INTEREST OR
OTHER LEVIES DUE TO ANY FEDERAL OR STATE TAXING AUTHORITIES AS A RESULT OF THE
CHARACTERIZATION OF ANY OF THE PAYMENTS DESCRIBED HEREIN.


 


D.             AZADEH UNDERSTANDS AND AGREES THAT DURING THE PERIOD FROM HER
SEPARATION DATE TO HER TERMINATION DATE, SHE SHALL NOT BE AN EXECUTIVE OFFICER
OF THE COMPANY, SHALL NOT BE AUTHORIZED TO ACT ON BEHALF OF THE COMPANY, AND
SHALL NOT REPRESENT HERSELF TO ANY THIRD PARTY AS A REPRESENTATIVE

 

2

--------------------------------------------------------------------------------


 


AUTHORIZED TO ACT ON BEHALF OF THE COMPANY.  AZADEH SHALL NOT REPORT TO WORK
DURING THIS PERIOD, BUT SHALL BE AVAILABLE TO ASSIST THE COMPANY IF THE COMPANY
REQUESTS HER ASSISTANCE.

 


E.             AZADEH ALSO AGREES TO COOPERATE WITH THE COMPANY REGARDING ANY
PENDING OR SUBSEQUENTLY FILED LITIGATION, CLAIMS, OR OTHER DISPUTES INVOLVING
ALIGN THAT RELATE TO MATTERS WITHIN THE KNOWLEDGE OR RESPONSIBILITY OF AZADEH
DURING HER EMPLOYMENT WITH ALIGN.  WITHOUT LIMITING THE FOREGOING, AZADEH AGREES
(I) TO MEET WITH COMPANY REPRESENTATIVES, ITS COUNSEL, OR OTHER DESIGNEES AT
MUTUALLY CONVENIENT TIMES AND PLACES WITH RESPECT TO ANY ITEMS WITHIN THE SCOPE
OF THIS PROVISION; (II) TO PROVIDE TRUTHFUL TESTIMONY REGARDING SAME TO ANY
COURT, AGENCY, OR OTHER ADJUDICATORY BODY; AND (III) TO PROVIDE THE COMPANY WITH
NOTICE OF CONTACT BY ANY ADVERSE PARTY OR SUCH ADVERSE PARTY’S REPRESENTATIVE,
EXCEPT AS MAY BE REQUIRED BY LAW.  AZADEH SHALL ALSO COMPLY WITH REASONABLE
REQUESTS FOR INFORMATION THAT RELATE TO MATTERS WITH THE KNOWLEDGE OR
RESPONSIBILITY OF AZADEH DURING HER EMPLOYMENT.  ALIGN WILL REIMBURSE AZADEH FOR
ALL REASONABLE EXPENSES IN CONNECTION WITH THE COOPERATION DESCRIBED IN THIS
PARAGRAPH.


 


3.             THIS AGREEMENT, ALL OF ITS TERMS, AND ALL OF THE OBLIGATIONS OF
THE COMPANY CONTAINED HEREIN ARE EXPRESSLY CONTINGENT UPON THE CONDITION THAT
AZADEH DOES NOT EXERCISE HER RIGHT OF REVOCATION AS DESCRIBED IN SUBPARAGRAPH
(G) OF PARAGRAPH 7 BELOW.


 


4.             AZADEH REPRESENTS THAT SHE WILL NOT FILE (OR ASK OR ALLOW ANYONE
TO FILE ON HER BEHALF), ANY CHARGE, COMPLAINT, CLAIM OR LAWSUIT OF ANY KIND IN
CONNECTION WITH ANY CLAIM RELEASED BY THIS AGREEMENT.  THIS PROVISION SHALL NOT
APPLY, HOWEVER, TO ANY NON-WAIVABLE CHARGES OR CLAIMS BROUGHT BEFORE ANY
GOVERNMENTAL AGENCY.  WITH RESPECT TO ANY SUCH NON-WAIVABLE CLAIMS, AZADEH
AGREES TO WAIVE HER RIGHT (IF ANY) TO ANY MONETARY OR OTHER RECOVERY SHOULD ANY
GOVERNMENTAL AGENCY OR OTHER THIRD PARTY PURSUE ANY CLAIMS ON HER BEHALF, EITHER
INDIVIDUALLY, OR AS PART OF ANY COLLECTIVE ACTION.  NOTHING HEREIN SHALL
PRECLUDE ANY CLAIM AZADEH MAY FILE ALLEGING THAT THE WAIVER OF CLAIMS UNDER THE
AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967 (“ADEA”) WAS NOT KNOWING OR
VOLUNTARY.  LIKEWISE, NOTHING HEREIN SHALL PRECLUDE AZADEH FROM MAKING ANY
CLAIMS FOR WORKERS’ COMPENSATION BENEFITS, UNEMPLOYMENT BENEFITS,
INDEMNIFICATION OR REIMBURSEMENT FOR BUSINESS EXPENSES UNDER LABOR CODE SECTION
2802, OR ANY OTHER CLAIMS THAT CANNOT BE WAIVED BY PRIVATE AGREEMENT UNDER
APPLICABLE LAWS.  WITH REGARD TO CLAIMS UNDER SECTION 2802, EMPLOYEE
ACKNOWLEDGES AND AGREES THAT SHE HAS CONDUCTED A REASONABLE INVESTIGATION AND IS
UNAWARE OF ANY INDEMNIFICATION CLAIMS THAT HAVE NOT BEEN DISCLOSED IN WRITING TO
THE COMPANY.


 


5.             AZADEH WITHOUT LIMITATION HEREBY IRREVOCABLY AND UNCONDITIONALLY
RELEASES AND FOREVER DISCHARGES THE COMPANY, ITS CURRENT AND FORMER
SUBSIDIARIES, DIVISIONS, AFFILIATES, OFFICERS, AGENTS, DIRECTORS, SUPERVISORS,
EMPLOYEES, REPRESENTATIVES, SUCCESSORS AND ASSIGNS, AND ALL PERSONS ACTING BY,
THROUGH, UNDER, OR IN CONCERT WITH ANY OF THEM FROM ANY AND ALL CHARGES,
COMPLAINTS, CLAIMS, CAUSES OF ACTION, DEBTS, DEMANDS, SUMS OF MONEY,
CONTROVERSIES, AGREEMENTS, PROMISES, DAMAGES AND LIABILITIES OF ANY KIND OR
NATURE WHATSOEVER, BOTH AT LAW AND EQUITY, KNOWN OR UNKNOWN, SUSPECTED OR
UNSUSPECTED, ANTICIPATED OR UNANTICIPATED (HEREINAFTER REFERRED TO AS “CLAIM” OR
“CLAIMS”), ARISING FROM CONDUCT OCCURRING ON OR BEFORE THE DATE OF THIS
AGREEMENT, INCLUDING WITHOUT LIMITATION ANY CLAIMS INCIDENTAL TO OR ARISING OUT
OF AZADEH’S EMPLOYMENT WITH THE COMPANY OR THE TERMINATION THEREOF.  IT IS
EXPRESSLY UNDERSTOOD BY AZADEH THAT AMONG THE VARIOUS RIGHTS AND CLAIMS BEING
WAIVED IN THIS RELEASE ARE THOSE ARISING UNDER THE AGE DISCRIMINATION IN
EMPLOYMENT ACT OF 1967 (29 U.S.C. § 621. ET SEQ.), THE OLDER WORKERS BENEFIT
PROTECTION ACT, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, THE EQUAL PAY ACT OF
1963, THE AMERICANS WITH DISABILITIES ACT, THE CIVIL RIGHTS ACT OF 1991, THE
CALIFORNIA FAIR EMPLOYMENT AND HOUSING ACT, THE CALIFORNIA FAMILY RIGHTS ACT,
THE FEDERAL AND CALIFORNIA WORKER ADJUSTMENT AND

 

3

--------------------------------------------------------------------------------


 


RETRAINING ACT, OR ANY OTHER FEDERAL, STATE OR LOCAL LAW OR REGULATION, EXCEPT
AS SPECIFIED HEREIN.  THIS PROVISION IS INTENDED BY THE PARTIES TO BE ALL
ENCOMPASSING AND TO ACT AS A FULL AND TOTAL RELEASE OF ANY CLAIM, WHETHER
SPECIFICALLY ENUMERATED HEREIN OR NOT, THAT AZADEH MIGHT HAVE OR HAS HAD, THAT
EXISTS OR EVER HAS EXISTED ON OR BEFORE THE DATE OF THIS AGREEMENT, WHICH MAY
LEGALLY BE RELEASED.


 


6.             THE PARTIES UNDERSTAND THE WORD “CLAIM” OR “CLAIMS” TO INCLUDE
WITHOUT LIMITATION ALL ACTIONS, CLAIMS AND GRIEVANCES, WHETHER ACTUAL OR
POTENTIAL, KNOWN OR UNKNOWN, RELATED, INCIDENTAL TO OR ARISING OUT OF EMPLOYEE’S
EMPLOYMENT WITH THE COMPANY AND THE TERMINATION THEREOF.  ALL SUCH CLAIMS,
INCLUDING RELATED ATTORNEYS’ FEES AND COSTS, ARE FOREVER BARRED BY THIS
AGREEMENT AND WITHOUT REGARD TO WHETHER THOSE CLAIMS ARE BASED ON ANY ALLEGED
BREACH OF A DUTY ARISING IN CONTRACT OR TORT; ANY ALLEGED UNLAWFUL ACT, ANY
OTHER CLAIM OR CAUSE OF ACTION; AND REGARDLESS OF THE FORUM IN WHICH IT MIGHT BE
BROUGHT.


 


7.             THE PARTIES HEREBY AGREE THAT BY SIGNING THIS AGREEMENT AND BY
ACCEPTANCE OF THE PAYMENT DESCRIBED ABOVE, AZADEH GIVES UP ANY AND ALL RIGHTS
SHE MAY HAVE TO FILE ANY CLAIM OR ACTION WHICH SHE MAY NOW HAVE, HAS EVER HAD,
OR MAY IN THE FUTURE HAVE, WITH RESPECT TO ANY MATTER PERTAINING TO OR ARISING
FROM HER EMPLOYMENT WITH THE COMPANY.  IN THIS REGARD, AZADEH AGREES THAT THIS
AGREEMENT COVERS BOTH KNOWN AND UNKNOWN CLAIMS OR ACTIONS, AND AS SUCH EMPLOYEE
EXPRESSLY WAIVES ANY RIGHTS OR PROTECTION SHE MAY HAVE UNDER CALIFORNIA CIVIL
CODE SECTION 1542, WHICH PROVIDES:


 


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.


 


8.             AZADEH UNDERSTANDS AND AGREES THAT SHE:


 


A.             HAS HAD THE OPPORTUNITY OF A FULL TWENTY-ONE (21) DAYS WITHIN
WHICH TO CONSIDER THIS AGREEMENT BEFORE SIGNING IT, AND THAT IF SHE HAS NOT
AVAILED HERSELF OF THAT FULL TIME PERIOD THAT SHE FAILED TO DO SO KNOWINGLY AND
VOLUNTARILY.  AZADEH, HOWEVER, MAY NOT SIGN THIS AGREEMENT ON OR BEFORE JULY 31,
2008.


 


B.             HAS CAREFULLY READ AND FULLY UNDERSTANDS ALL OF THE PROVISIONS OF
THIS AGREEMENT.


 


C.             IS, THROUGH THIS AGREEMENT, RELEASING THE COMPANY AND ITS
OFFICERS, AGENTS, DIRECTORS, SUPERVISORS, EMPLOYEES, REPRESENTATIVES, SUCCESSORS
AND ASSIGNS AND ALL PERSONS ACTING BY, THROUGH, UNDER, OR IN CONCERT WITH ANY OF
THEM, FROM ANY AND ALL CLAIMS SHE MAY HAVE AGAINST THE COMPANY OR SUCH
INDIVIDUALS.


 


D.             KNOWINGLY AND VOLUNTARILY AGREES TO ALL OF THE TERMS SET FORTH IN
THIS AGREEMENT.


 


E.             KNOWINGLY AND VOLUNTARILY INTENDS TO BE LEGALLY BOUND BY THE
SAME.


 


F.              WAS ADVISED AND HEREBY IS ADVISED IN WRITING TO CONSIDER THE
TERMS OF THIS AGREEMENT AND CONSULT WITH AN ATTORNEY OF EMPLOYEE’S CHOICE PRIOR
TO SIGNING THIS AGREEMENT.


 


G.             HAS A FULL SEVEN (7) DAYS FOLLOWING THE EXECUTION OF THIS
AGREEMENT TO REVOKE THIS AGREEMENT, AND HAS BEEN AND HEREBY IS ADVISED IN
WRITING THAT THIS AGREEMENT SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL THE
REVOCATION PERIOD HAS EXPIRED.  IF AZADEH DESIRES TO REVOKE THIS

 

4

--------------------------------------------------------------------------------


 


AGREEMENT, SHE MUST PROVIDE WRITTEN NOTICE TO ROGER E. GEORGE BY 5:00 P.M. ON
THE SEVENTH DAY FOLLOWING HER EXECUTION OF THIS AGREEMENT.


 


H.             UNDERSTANDS THAT RIGHTS OR CLAIMS UNDER THE AGE DISCRIMINATION IN
EMPLOYMENT ACT OF 1967 (29 U.S.C. § 621, ET SEQ.) THAT MAY ARISE AFTER THE DATE
THIS AGREEMENT IS SIGNED ARE NOT WAIVED.


 


9.             THE PARTIES AGREE THAT ANY CHANGE MADE TO THE AGREEMENT OFFERED
TO AZADEH ON JULY 25, 2008, WHETHER MATERIAL OR IMMATERIAL AND REGARDLESS OF THE
REASON FOR THE CHANGE, WILL NOT RESTART THE RUNNING OF THE TWENTY-ONE (21) DAY
PERIOD.


 


10.           THIS AGREEMENT HAS BEEN INDIVIDUALLY NEGOTIATED AND IS NOT PART OF
A GROUP EXIT INCENTIVE OR OTHER TERMINATION PROGRAM.


 


11.           AZADEH SPECIFICALLY ACKNOWLEDGES THAT HER EMPLOYMENT BY ALIGN
CREATED A RELATIONSHIP OF TRUST BETWEEN AZADEH AND THE COMPANY WITH RESPECT TO
ANY INFORMATION OF A CONFIDENTIAL OR SECRET NATURE OF WHICH SHE BECAME AWARE
DURING THE PERIOD OF HER EMPLOYMENT AND WHICH (I) RELATES TO THE BUSINESS OF THE
COMPANY, OR TO THE BUSINESS OF ANY CUSTOMER, LICENSOR OR SUPPLIER OF THE
COMPANY; OR (II) IS PROCESSED BY THE COMPANY AND HAS BEEN CREATED, DISCOVERED OR
DEVELOPED BY, OR HAS OTHERWISE BECOME KNOWN TO THE COMPANY THAT HAS COMMERCIAL
VALUE TO THE BUSINESS IN WHICH THE COMPANY IS ENGAGED.  ALL SAID INFORMATION IS
HEREINAFTER CALLED “PROPRIETARY INFORMATION.”  BY WAY OF ILLUSTRATION, AND NOT
IN LIMITATION, PROPRIETARY INFORMATION INCLUDES TRADE SECRETS, PROCESSES,
COMPUTER PROGRAMS, DATA, KNOW HOW, STRATEGIES, FORECASTS, CUSTOMER LISTS,
PRICING, TESTING METHODS AND RESULTS, CLINICAL TRIAL DATA, PRODUCT DESIGNS,
PRODUCT PERFORMANCE DATA, POLICIES, OPERATIONAL PROCEDURES, STAFFING, BILLING
AND COLLECTION PRACTICES, AND CONTRACT PROVISIONS AND PHILOSOPHIES.  AT ALL
TIMES AZADEH WILL KEEP IN CONFIDENCE AND TRUST ALL SUCH PROPRIETARY INFORMATION
AND WILL NOT USE OR DISCLOSE ANY SUCH PROPRIETARY INFORMATION OR ANYTHING
RELATING TO IT WITHOUT THE WRITTEN CONSENT OF THE COMPANY.  AZADEH HEREBY AGREES
THAT ALL PROPRIETARY INFORMATION SHALL BE THE SOLE AND EXCLUSIVE PROPERTY OF THE
COMPANY AND ITS ASSIGNS.  AZADEH FURTHER ACKNOWLEDGES AND AGREES THAT THE
EMPLOYEE PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT ENTERED INTO BY AZADEH
AND DATED OCTOBER 1, 2007, REMAINS IN FULL FORCE AND EFFECT AND IS UNAFFECTED BY
THIS AGREEMENT.  AZADEH ACKNOWLEDGES AND AGREES THAT SHE HAS DELIVERED TO THE
COMPANY ALL DOCUMENTS, DATA AND PROPRIETARY INFORMATION OF ANY NATURE PERTAINING
TO THE COMPANY OR ITS AFFILIATED COMPANIES, AND WILL NOT TAKE FROM THE COMPANY
OR ITS AFFILIATED COMPANIES ANY DOCUMENTS OR DATA OF ANY DESCRIPTION OR ANY
REPRODUCTION CONTAINING OR PERTAINING TO ANY PROPRIETARY INFORMATION NOR UTILIZE
SAME.


 


12.           AZADEH AGREES NOT TO INTERFERE WITH THE COMPANY’S RELATIONSHIP
WITH CURRENT OR PROSPECTIVE EMPLOYEES, SUPPLIERS, OR INVESTORS.  AZADEH ALSO
AGREES TO REFRAIN FROM COMMUNICATING ANY DISPARAGING, DEROGATORY, LIBELOUS OR
SCANDALOUS STATEMENTS TO ANY THIRD PARTY REGARDING THE COMPANY.  THE COMPANY
AGREES THAT ITS EXECUTIVE OFFICERS HAVE NOT AND WILL NOT MAKE ANY DEROGATORY,
DISPARAGING OR NEGATIVE STATEMENTS ABOUT AZADEH.  DURING THE PERIOD BEGINNING ON
THE SEPARATION DATE AND ENDING ON THE STERMINATION DATE AZADEH FURTHER AGREES
THAT SHE WILL NOT REPRESENT TO ANY PERSON OR ENTITY THAT SHE IS AN AGENT OR
EXECUTIVE OFFICER OF THE COMPANY, OR HAS ANY AUTHORITY TO BIND THE COMPANY.  ON
AND AFTER THE TERMINATION DATE, AZADEH AGREES THAT SHE WILL NOT REPRESENT TO ANY
PERSON OR ENTITY THAT SHE IS AN AGENT OR EMPLOYEE OF THE COMPANY, OR HAS ANY
AUTHORITY TO BIND THE COMPANY.


 


13.           THIS AGREEMENT AND COMPLIANCE WITH THIS AGREEMENT SHALL NOT BE
CONSTRUED AS AN ADMISSION BY THE COMPANY OF ANY LIABILITY WHATSOEVER, OR AS
ADMISSION BY THE COMPANY OF ANY VIOLATION OF THE RIGHTS OF EMPLOYEE, VIOLATION
OF ANY ORDER, LAW, STATUTE, DUTY OR CONTRACT WHATSOEVER.  THE COMPANY
SPECIFICALLY

 

5

--------------------------------------------------------------------------------


 


DISCLAIMS ANY LIABILITY TO AZADEH FOR ANY ALLEGED VIOLATION OF THE RIGHTS OF
EMPLOYEE, OR FOR ANY ALLEGED VIOLATION OF ANY ORDER, LAW, STATUTE, DUTY OR
CONTRACT ON THE PART OF THE COMPANY, OR ITS EMPLOYEES OR AGENTS.


 


14.           THE PARTIES HERETO REPRESENT AND ACKNOWLEDGE THAT IN EXECUTING
THIS AGREEMENT THEY DO NOT RELY AND HAVE NOT RELIED UPON ANY REPRESENTATION OR
STATEMENT MADE BY ANY OF THE PARTIES OR BY ANY OF THE PARTIES’ AGENTS, ATTORNEYS
OR REPRESENTATIVES WITH REGARD TO THE SUBJECT MATTER OR EFFECT OF THIS AGREEMENT
OR OTHERWISE, OTHER THAN THOSE SPECIFICALLY STATED IN THIS WRITTEN AGREEMENT.


 


15.           THIS AGREEMENT SHALL BE BINDING UPON THE PARTIES HERETO AND UPON
THEIR HEIRS, ADMINISTRATORS, REPRESENTATIVES, EXECUTORS, SUCCESSORS, AND
ASSIGNS, AND SHALL INURE TO THE BENEFIT OF SAID PARTIES AND EACH OF THEM AND TO
THEIR HEIRS, ADMINISTRATORS, REPRESENTATIVES, EXECUTORS, SUCCESSORS, AND
ASSIGNS.  AZADEH EXPRESSLY WARRANTS THAT SHE HAS NOT TRANSFERRED TO ANY PERSON
OR ENTITY ANY RIGHTS OR CAUSES OF ACTION, OR CLAIMS RELEASED BY THIS AGREEMENT.


 


16.           THE PARTIES FURTHER AGREE THAT THE BENEFITS PROVIDED IN THIS
AGREEMENT FULLY SATISFY ANY OBLIGATIONS ALIGN MAY HAVE TO PROVIDE ANY SEVERANCE
OR OTHER BENEFITS TO AZADEH UNDER THAT CERTAIN EMPLOYMENT OFFER LETTER BY AND
BETWEEN AZADEH AND ALIGN SEPTEMBER 27, 2007, AND THE AMENDED AND RESTATED
EMPLOYMENT AGREEMENT BY AND BETWEEN AZADEH AND ALIGN DATED MAY 5, 2008.  THIS
AGREEMENT MAY BE CHANGED ONLY BY ANOTHER WRITTEN AGREEMENT SIGNED BY AZADEH AND
ALIGN’S CHIEF EXECUTIVE OFFICER.


 


17.           SHOULD ANY PROVISION OF THIS AGREEMENT BE DECLARED OR BE
DETERMINED BY ANY COURT OF COMPETENT JURISDICTION TO BE ILLEGAL, INVALID, OR
UNENFORCEABLE, THE LEGALITY, VALIDITY AND ENFORCEABILITY OF THE REMAINING PARTS,
TERMS OR PROVISIONS SHALL NOT BE EFFECTED THEREBY AND SAID ILLEGAL,
UNENFORCEABLE, OR INVALID TERM, PART OR PROVISION SHALL BE DEEMED NOT TO BE A
PART OF THIS AGREEMENT.


 


18.           WITH THE EXCEPTION OF ANY AGREEMENT WITH THE COMPANY PERTAINING TO
PROPRIETARY, TRADE SECRET OR OTHER CONFIDENTIAL INFORMATION AND/OR THE OWNERSHIP
OF INVENTIONS, ALL OF WHICH SHALL REMAIN IN FULL FORCE AND EFFECT AND ARE
UNAFFECTED BY THIS AGREEMENT, THIS AGREEMENT SETS FORTH THE ENTIRE AGREEMENT
BETWEEN THE PARTIES HERETO AND FULLY SUPERSEDES ANY AND ALL PRIOR AGREEMENTS AND
UNDERSTANDINGS, WRITTEN OR ORAL, BETWEEN THE PARTIES HERETO PERTAINING TO THE
SUBJECT MATTER HEREOF.  THIS AGREEMENT MAY ONLY BE AMENDED OR MODIFIED BY A
WRITING SIGNED BY THE PARTIES HERETO.  ANY WAIVER OF ANY PROVISION OF THIS
AGREEMENT SHALL NOT CONSTITUTE A WAIVER OF ANY OTHER PROVISION OF THIS AGREEMENT
UNLESS EXPRESSLY SO INDICATED OTHERWISE.


 


19.           THIS AGREEMENT SHALL BE INTERPRETED IN ACCORDANCE WITH THE PLAIN
MEANING OF ITS TERMS AND NOT STRICTLY FOR OR AGAINST ANY OF THE PARTIES HERETO.


 


20.           THIS AGREEMENT IS MADE AND ENTERED INTO IN THE STATE OF
CALIFORNIA, AND SHALL IN ALL RESPECTS BE INTERPRETED, ENFORCED AND GOVERNED BY
AND UNDER THE LAWS OF THE STATE OF CALIFORNIA.  THE PARTIES AGREE THAT ANY AND
ALL DISPUTES ARISING OUT OF THE TERMS OF THIS AGREEMENT, THEIR INTERPRETATION,
AND ANY OF THE MATTERS HEREIN RELEASED, SHALL BE SUBJECT TO BINDING ARBITRATION
IN SANTA CLARA COUNTY IN ACCORDANCE WITH THE JAMS/ENDISPUTE ARBITRATION
RULES AND PROCEDURES FOR EMPLOYMENT DISPUTES.  EITHER AZADEH OR THE COMPANY MAY
INITIATE ARBITRATION WITHIN THE STATUTE OF LIMITATIONS FOR THE UNDERLYING CLAIM,
OR ELSE SAID CLAIM SHALL BE DEEMED WAIVED.  OTHER THAN SPECIFIED BELOW, THE
PARTIES AGREE THAT THEY SHALL EACH BEAR THE SAME COSTS IN ARBITRATION AS IT
WOULD BEAR IN CIVIL LITIGATION.  THE PARTIES AGREE THAT IN ANY ARBITRATION HELD
TO ENFORCE OR INTERPRET THE TERMS OF THIS AGREEMENT, AND/OR SHOULD IT BE
NECESSARY FOR EITHER PARTY TO FILE A PETITION TO COMPEL ARBITRATION, THE
ARBITRATOR OR THE COURT, AS THE CASE MAY BE, SHALL HAVE THE AUTHORITY TO AWARD
THE PREVAILING PARTY REASONABLE ATTORNEYS’ FEES AND COSTS AS ALLOWED BY LAW. 
SAID ATTORNEYS’ FEES

 

6

--------------------------------------------------------------------------------


 


AND COSTS SHALL EXTEND TO ANY APPEAL PROCESS RELATED HERETO AND TO THE
ENFORCEMENT AND COLLECTION OF ANY COURT JUDGMENT AND ANY EXECUTION RELATED
THERETO.


 


21.           THIS AGREEMENT MAY BE EXECUTED IN COUNTERPARTS AND EACH
COUNTERPART, WHEN EXECUTED, SHALL HAVE THE EFFICACY OF A SECOND ORIGINAL. 
PHOTOGRAPHIC OR FACSIMILE COPIES OF ANY SUCH SIGNED COUNTERPARTS MAY BE USED IN
LIEU OF THE ORIGINAL FOR ANY SAID PURPOSE.


 

In Witness Whereof, the parties hereto have executed this Severance Agreement
and General Release as of the date upon which the last party to sign this
Agreement does so, as set forth below.

 

 

ALIGN TECHNOLOGY, INC.

 

AFSANEH AZADEH

 

 

 

 

 

 

By:

/s/ Roger E. George

 

 

 

ROGER E. GEORGE

 

/s/ Afsaneh Azadeh

 

Vice President, Corporate & Legal Affairs,

 

AFSANEH AZADEH

 

General Counsel & Secretary

 

 

 

 

 

 

 

 

 

 

Dated: August 1, 2008

 

Dated: August 1, 2008

 

7

--------------------------------------------------------------------------------